DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the lock-state command" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassler et al. (US Pub 2013/0346333).
As of claims 1 and 19, Hassler discloses a method of requesting a lock-event utilizing a regional lock-state system and an administrator (see figs. 3 and 5; also see abstract), the method comprising: 
requesting a lock-event by sending a lock-event request from a mobile device to a control arrangement (via a requestor (teacher) requesting a lockdown from a mobile device 190 to a server 130; see paragraphs [0102] and [0087];
 recording the lock-event request by the control arrangement (via server 130 recording the lockdown event request in a database; see paragraphs [0080], [0087] and [0102]); 
sending an administrator notification to an administrator device for alerting the administrator (via sending lockdown alert to smartphone 191 of an administrator; see fig. 5; also see paragraph [0105] ; and 

As of claim 5, Hassler discloses that the administrator device is a local controller of the control arrangement (via smartphone 191 of the administrator acting as a controller for the server 130).  
As of claim 6, Hassler discloses that the administrator device is a mobile device of the plurality of mobile devices (via administrator smartphone 191; see fig. 3; also see paragraph [0090]).  
As of claim 7, Hassler discloses that the lock-event is a lockdown (via lockdown; see paragraph [0105]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-4, 8-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US Pub 2013/0346333).
As of claims 2 and 20, Hassler discloses all the limitations of the claimed invention as mentioned in claim 1 above, Hassler further discloses that sending a lock-event directive to the administrator device after initiation of the lock- event command; and sending a lock-event command from the administrator device to a lock assembly (see paragraph [0133]), however it does not explicitly disclose that the function is performed by the mobile device.  
Hassler discloses that the requestor uses a smartphone 190 and the administrator uses smartphone 191 and both phones are able to communicate with the server (see fig. 1; also see paragraph [0090]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Hassler to include the function of allowing the requestor device to command locking as well in order to allow multiple individuals to lock doors in case of lockdown status.
As of claim 3, Hassler discloses that the mobile device is a plurality of mobile devices (via smartphones 190-193; see fig. 1).  
As of claim 4, Hassler discloses that the lock assembly is a plurality of lock assemblies (via plurality of door locking devices; see paragraph [0133]).
As of claim 8, Hassler discloses sending a resolution notification from the control arrangement to the mobile device after resolution of the lock-event (via sending 
As of claim 9, Hassler discloses sending a resolution command from the administrator device to the control arrangement after resolution of the lock-event (via administrator confirming end of the lockdown; see paragraph [0111]). 
As of claims 10 and 11, Hassler discloses the concept of querying an administrator to confirm if lockdown should be initiated (see fig. 3). Hassler further discloses that the plurality of phones in the system communicate with each other (see paragraph [0078]). Hassler further discloses that the system could send lockdown message or delay it until it is approved by another individual (see paragraph [0091]). So based on that it would have been obvious to one having ordinary skill in the art that the administrator could receive confirmation of the lockdown event from multiple parties before initiating a lockdown event and the result would have been predictable and would result in confirmation from multiple individuals. 
As of claim 12, Hassler discloses recording of the lock-event request includes information relative to the associated mobile device of the plurality of mobile devices (via recording name of the user, the time of the request, location of the device; see paragraph [0091]).  
As of claim 13, Hassler discloses that the lock-event directive and the lock- event command are sent wirelessly (via wirelessly communicating with the smartphones 190-192; see fig. 1).   
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US Pub 2013/0346333) in view of Ahearn et al. (US Pub 10,264,433).

Ahearn discloses a system comprising an electronic lock 106, a phone 104 and cloud server 102 (see fig. 1). Ahearn discloses the step of transmitting an advertisement by each one of the plurality of lock assemblies, wherein each advertisement includes an address and the lock-state of the respective lock assembly (via lock 106 advertising lock ID and the lock status; see col. 4, lines 48-54). Ahearn further discloses scanning for the advertisement by the plurality of mobile devices (via phone receiving advertisement from the lock; see col. 4, lines 45-49).  Ahearn further discloses sending a status message to the control arrangement indicative of the scanned advertisements by the plurality of mobile devices (via phone 104 sending a status message to the cloud 102; see col. 3, lines 65-68). Ahearn further discloses the lock-state directive is sent over a cellular network (via phone 104 communicating with the cloud 102 over internet and it is well known in the art that the phone connects to internet over cellular or Wi-Fi connections) and the lock-state command is sent over a short range communication protocol (via phone and lock communicate over Bluetooth; see col. 1, lines 65-68).  
Form the teaching of Ahearn it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the system of Hassler to include the function of communicating status of the lock to the server as taught by Ahearn in order to automatically update the status of the lock at the remote server.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US Pub 2013/0346333) in view of Kane et al. (US Pub 2016/0225242).

	Kane discloses a mobile device 24 comprising a gunshot detection application 40 to recognize a gunshot and transmit an alert to a server (see paragraph [0041]).
Form the teaching of Kane it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the system of Hassler to include the function of gunshot detection in the mobile device as taught by Kane in order to immediately detect gunshot and communicate an alert to authorities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedli (US Pub 2019/0371101) discloses a lock automatically advertising its status to a mobile device and the mobile device forwarding the status to a server (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683